OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21664 Pioneer Series Trust III (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: August 31 Date of reporting period: November 30, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Disciplined Value Fund Schedule of Investments 11/30/15 (unaudited) Shares Value COMMON STOCKS - 99.3% Energy - 12.7% Oil & Gas Equipment & Services - 5.9% Halliburton Co. $ Schlumberger, Ltd. $ Oil & Gas Exploration & Production - 2.2% Newfield Exploration Co. * $ Oil & Gas Refining & Marketing - 4.6% Valero Energy Corp. $ Total Energy $ Materials - 1.8% Commodity Chemicals - 1.8% LyondellBasell Industries NV $ Total Materials $ Capital Goods - 7.9% Aerospace & Defense - 3.2% Northrop Grumman Corp. $ Raytheon Co. $ Industrial Machinery - 4.7% Ingersoll-Rand Plc $ Total Capital Goods $ Transportation - 2.1% Airlines - 2.1% American Airlines Group, Inc. $ Total Transportation $ Consumer Durables & Apparel - 2.0% Household Appliances - 2.0% Whirlpool Corp. $ Total Consumer Durables & Apparel $ Media - 2.4% Movies & Entertainment - 2.4% Time Warner, Inc. $ Total Media $ Retailing - 1.5% Homefurnishing Retail - 1.5% Bed Bath & Beyond, Inc. * $ Total Retailing $ Food, Beverage & Tobacco - 7.8% Brewers - 2.8% Molson Coors Brewing Co. (Class B) $ Agricultural Products - 1.3% Archer-Daniels-Midland Co. $ Packaged Foods & Meats - 2.2% Tyson Foods, Inc. $ Tobacco - 1.5% Reynolds American, Inc. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 4.0% Health Care Services - 2.1% Express Scripts Holding Co. * $ Managed Health Care - 1.9% Aetna, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 6.6% Pharmaceuticals - 6.6% Johnson & Johnson $ Merck & Co., Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 17.5% Diversified Banks - 11.3% Bank of America Corp. $ JPMorgan Chase & Co. US Bancorp Wells Fargo & Co. $ Regional Banks - 6.2% Citizens Financial Group, Inc. $ SunTrust Banks, Inc. The PNC Financial Services Group, Inc. $ Total Banks $ Diversified Financials - 6.7% Specialized Finance - 1.9% Nasdaq, Inc. $ Consumer Finance - 1.5% Synchrony Financial $ Asset Management & Custody Banks - 1.3% Invesco, Ltd. $ Investment Banking & Brokerage - 2.0% Morgan Stanley Co. $ Total Diversified Financials $ Insurance - 5.7% Life & Health Insurance - 2.1% Lincoln National Corp. $ Multi-line Insurance - 2.9% The Hartford Financial Services Group, Inc. $ Property & Casualty Insurance - 0.7% XL Group Plc $ Total Insurance $ Software & Services - 8.5% Internet Software & Services - 5.9% eBay, Inc. * $ Systems Software - 2.6% Oracle Corp. $ Total Software & Services $ Technology Hardware & Equipment - 3.1% Communications Equipment - 3.1% Cisco Systems, Inc. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 1.4% Semiconductors - 1.4% Micron Technology, Inc. * $ Total Semiconductors & Semiconductor Equipment $ Utilities - 7.6% Electric Utilities - 4.8% American Electric Power Co., Inc. $ Exelon Corp. $ Multi-Utilities - 2.8% Public Service Enterprise Group, Inc. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $666,473,640) $ TOTAL INVESTMENT IN SECURITIES - 99.3% (Cost $666,473,640) (a) $ OTHER ASSETS & LIABILITIES - 0.7% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. (a) At November 30, 2015, the net unrealized appreciation on investments based on cost for federal income tax purposes of $666,473,640 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) See Notes to Financial Statements - Note 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of November 30, 2015, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
